DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak (PG Pub 20130314177), in view of Bar (PG Pub 20110080232) and in view of Barber (PG Pub 20090045703).

    PNG
    media_image1.png
    433
    1155
    media_image1.png
    Greyscale

Annotated Figure 1B
Considering claim 1, Burak (Annotated Figure 1B) teaches a method of fabricating a bulk acoustic wave (BAW) resonator comprising: depositing a substrate layer (105 + paragraph 0048) including silicon (Si) in an inactive region (see Figure 1B above), an active region (112) and a border region (114 + 116 + paragraph 0058) there between, the substrate layer parallel to a first axis intersecting the border region, the inactive region and the active region; depositing a piezoelectric layer (125 + paragraph 0056) including Aluminum Nitride (AlN) (paragraph 0056) in the border region and the active region such that the piezoelectric layer coupled with the bottom electrode layer (115 + paragraph 0048) and depositing a planarization layer (120 + paragraph 0048) including a planarization material in the inactive region such that the planarization layer is coupled with the mirror layer (106 + paragraph 0028) and adjacent to the piezoelectric layer, the planarization layer and the piezoelectric layer intersecting the first axis.
However, Burak does not teach depositing a mirror layer including a plurality of layers of Silicon Oxide (SiO2) and a plurality of layers of Tungsten (W) in the inactive region, border region and active region such that the mirror layer is coupled with the substrate layer; depositing a bottom electrode layer including a layer of Tungsten (W) 
Bar (Figure 4) teaches wherein depositing a mirror layer including a plurality of layers of Silicon Oxide (SiO2) (37a + paragraph 0051) and a plurality of layers of Tungsten (W) (37b + paragraph 0051) in the inactive region, border region and active region such that the mirror layer is coupled with the substrate layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a plurality of layers of Silicon Oxide (SiO2) and a plurality of layers of Tungsten (W) in the inactive region, border region and active region such that the mirror layer is coupled with the substrate layer into Burak’s device for the benefit of improving the quality factor around the anti-resonance frequency of a resonator.
However, the combination still lacks the bottom and top electrodes including a layer of Tungsten and a layer of Aluminum-Copper in the border region and the active region such that the bottom and top electrode layer is coupled with the piezoelectric layer and the bottom and top electrode layer.
Barber (Figure 1) teaches the bottom and top electrodes including a layer of Tungsten and a layer of Aluminum-Copper (122 + 124 + paragraph 0019) in the border region and the active regions such that the bottom and top electrode layer is coupled with the piezoelectric layer and bottom and top electrode layer. 

Considering claim 3, Burak (Annotated Figure 1B) teaches depositing a mass layer (140 + paragraph 0061) such that the mass layer is coupled with the top electrode layer in the border region (114 + 116 + paragraph 0058).
Considering claim 4, Burak (Annotated Figure 1B) teaches wherein the border region (114 + 116 + paragraph 0058) includes a portion of the piezoelectric layer, top electrode, bottom electrode or mirror layer (106 + paragraph 0048) with reduced mass.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak (PG Pub 20130314177), in view of Bar (PG Pub 20110080232), in view of Barber (PG Pub 20090045703) and in view of Fattinger (PG Pub 20070254397).
Considering claim 2, Burak in view of Bar and Barber teaches the planarization material as described above in claim 1.

Fattinger teaches wherein the planarization material includes Silicon Oxide (150 + paragraph 0035), Silicon Nitride or Hafnium Oxide.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include silicon oxide as the planarization material for Burak for the benefit of assuring a high quality resonance is achieved.  Furthermore, it is well-known to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak (PG Pub 20130314177) and in view of Fattinger (PG Pub 20070254397).
Considering claims 6 and 21, Burak in view of Bar and Barber teaches the planarization material as described above in claim 1.
However, Burak in view of Bar and Barber does not teach wherein the planarization material includes Silicon Oxide, Silicon Nitride or Hafnium Oxide.
Fattinger teaches wherein the planarization material includes Silicon Oxide (150 + paragraph 0035), Silicon Nitride or Hafnium Oxide.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include silicon oxide as the planarization material for Burak for the benefit of assuring a high quality resonance is achieved.  Furthermore, it is well-known to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burak (PG Pub 20130314177) and in view of Barber (PG Pub 20090045703).
Considering claim 20, Burak teaches the top and bottom electrodes as described below.
However, Burak does not teach wherein the top or bottom electrode include an Aluminum-Copper (AlCu) layer and Tungsten (W) layer.
Barber (Figure 1) teaches the bottom and top electrodes including a layer of Tungsten and a layer of Aluminum-Copper (122 + 124 + paragraph 0019) in the border region and the active regions such that the bottom and top electrode layer is coupled with the piezoelectric layer and bottom and top electrode layer. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the bottom and top electrodes including a layer of Tungsten and a layer of Aluminum-Copper in the border region and the active region such that the bottom and top electrode layer is coupled with the piezoelectric layer and the bottom and top electrode layer into Burak’s device for the benefit of reducing undesirable electromigration of the aluminum material and using a well-known high density material.  Furthermore, it is well-known to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burak (PG Pub 20130314177).
Considering claim 5, Burak (Annotated Figure 1B) teaches a method of fabricating a bulk acoustic wave (BAW) resonator comprising: depositing a first electrode (135 + paragraph 0048); depositing a piezoelectric layer that includes a piezoelectric material in an active region (112 + paragraph 0058) and a border region (114 + 116 + paragraph 0058) such that the piezoelectric layer is coupled with the first electrode; depositing a second electrode (115 + paragraph 0048) such that the piezoelectric layer is vertically located between the first electrode and the second electrode and depositing a planarization layer (120 + paragraph 0048) horizontally adjacent to the piezoelectric layer in an inactive region (see Annotated Figure 1) that is horizontally adjacent to the border region (114 + 116 + paragraph 0058), the planarization is including a planarization material that is different than the piezoelectric material.
Considering claims 7 and 17, Burak (Annotated Figure 1B) teaches wherein the piezoelectric material includes Aluminum nitride (AlN) (125 + paragraph 0056).
Considering claim 8, Burak (Annotated Figure 1B) teaches further comprising depositing a mirror layer (106 + paragraph 0049); wherein depositing a second electrode comprises depositing a bottom electrode (115 + paragraph 0048) such that the mirror layer is coupled with the bottom electrode (paragraph 0048).
Considering claim 9, Burak (Annotated Figure 1B) teaches wherein the mirror layer is a Bragg mirror layer (paragraph 0048).
Considering claim 10, Burak (Annotated Figure 1B) teaches wherein the mirror layer includes one or more layers of a conductive material (108 + paragraph 0028) and one or more layers of a dielectric material (107 + paragraph 0028).
Considering claims 11 and 18, Burak (Annotated Figure 1B) teaches depositing a mass layer (140 + paragraph 0061) in the border region (114 + 116 + paragraph 0058) such that the mass layer is coupled with the first electrode in the border region on a side of the first electrode opposite the piezoelectric layer (see Annotated Figure 1B).
Considering claim 12, Burak (Annotated Figure 1B) teaches wherein the border region (114 + 116 + paragraph 0058) includes a portion of the piezoelectric layer (125 + paragraph 0056), the first electrode, second electrode or mirror layer.
Considering claim 13, Barber (Figure 1) teaches wherein the first electrode or the second electrode include an Aluminum-Copper (AlCu) layer and Tungsten (W) layer (122 + 124 + paragraph 0019).
Considering claim 14, Burak (Annotated Figure 1B) teaches a method of fabricating a bulk acoustic wave (BAW) resonator comprising: depositing a mirror layer (106 + paragraph 0028) in an inactive region (see Annotated Figure 1B), an active region (112) and a border region (114 + 116 + paragraph 0058), the active region 
Considering claim 15, Burak (Annotated Figure 1B) teaches wherein the mirror layer includes silicon oxide (SiO2) (107 + paragraph 0049).
Considering claim 16, Burak (Annotated Figure 1B) teaches wherein the mirror layer includes one or more layers of silicon oxide (SiO2) (107 + paragraph 0049) and one or more layers of Tungsten (108 + paragraph 0049).
Considering claim 17, Burak (Annotated Figure 1B) teaches wherein the piezoelectric layer includes Aluminum nitride (AlN) (125 + paragraph 0056).
Considering claim 19, Burak (Annotated Figure 1B) teaches wherein the border region (114 + 116 + paragraph 0058) includes a portion of the piezoelectric layer, top electrode, bottom electrode or mirror layer (106 + paragraph 0048) with reduced mass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.